[exhibit101001.jpg]
AMENDMENT #1 TO THE AMENDED AND RESTATED AMICUS THERAPEUTICS, INC. 2007 EQUITY
INCENTIVE PLAN WHEREAS, the Board of Directors (the “Board”) of Amicus
Therapeutics, Inc. (the “Company”) has previously approved the Amended and
Restated Amicus Therapeutics, Inc. 2007 Equity Incentive Plan (the “Plan”);
WHEREAS, pursuant to Section 13 of the Plan, the Board is empowered to amend the
Plan; and WHEREAS, the Board determined to make certain changes to the Plan as
set forth in this Amendment #1 to the Plan (the “Amendment”). NOW THEREFORE, the
Plan is amended as follows effective as of the date hereof: (1.) A new Section
2.37 shall be added to the Plan, which shall read in its entirety as follows:
“‘Retirement’ means a Participant’s termination of employment or service with
the Company for any reason other than a termination by the Company for Cause
where (a) such Participant has attained at least 5 years of continuous service
with the Company, (b) the Participant is at least 55 years of age and (c) the
sum of such Participant’s age and years of service with the Company equals or
exceeds 67 years.” (2.) Section 7.1(b) is hereby amended and restated in its
entirety, which shall read as follows: “(b) Exercise Price. The price at which
shares of Common Stock may be acquired under each Option shall be not less than
100% of the Market Value of Common Stock on the Grant Date, or with respect to a
grant of an Incentive Option not less than 110% of the Market Value of Common
Stock on the Grant Date if the Optionee is a Ten Percent Owner.” (3.) Section
7.1(e) is hereby amended and restated in its entirety, which shall read as
follows: “(e) Effect of Termination of Employment or Board Member Relationship.
Unless the Committee shall provide otherwise with respect to any Option, if the
applicable Optionee’s association with the Company or any of its Affiliates as
an employee or director ends, and immediately following the end of any such
association, such Optionee is not associated with the Company or any of its
Affiliates as an employee or director (“Separation”), then: (i) if the
Optionee’s association ends due to the Optionee’s death, Disability, or
Retirement, any unvested Options held by such Optionee shall continue to vest
until the second anniversary of such Optionee’s Separation, and all of such
Optionee’s vested Options (including those that vest pursuant to the preceding
clause) shall remain exercisable until the earlier of the (i) the 4th
anniversary of -1-



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
the date of such Separation, and (ii) the original expiration date of the term
of the Option; any Options not exercised in such period shall be forfeited with
no further compensation due to the Participant, unless otherwise determined by
the Committee at or after grant; and (ii) if the Optionee’s association ends for
any reason other than the Optionee’s death, Disability, or Retirement,
regardless of whether the end of such association is effected by the Company,
(whether voluntarily or involuntarily, including because an entity with which
such Optionee has any such association ceases to be an Affiliate of the
Company), any unvested Options held by such Optionee shall be immediately
forfeited and all vested Options held by such Participant shall cease to be
exercisable in any respect upon the earlier of (i) ninety (90) days following
such Optionee’s Separation, and (ii) the original expiration date of the term of
the Option; any Options not exercised in such period shall be forfeited with no
further compensation due to the Optionee. Military or sick leave or other bona
fide leave shall not be deemed a termination of employment, provided that it
does not exceed the longer of ninety (90) days or the period during which the
absent Optionee’s reemployment rights, if any, are guaranteed by statute or by
contract.” (4.) Section 7.1(j) is hereby amended and restated in its entirety,
which shall read as follows: “(j) Rights Pending Exercise. No person holding an
Option shall be deemed for any purpose to be a stockholder of the Company with
respect to any of the shares of Common Stock issuable pursuant to such Option
(including without limitation, that no Optionee shall have any entitlement to
receive any dividends paid with respect to any shares of Common Stock issuable
pursuant to such Option) except to the extent that such Option shall have been
exercised with respect thereto and, in addition, a certificate shall have been
issued therefor and delivered to such person or his agent.” (5.) Section 7.2(f)
is hereby amended and restated in its entirety, which shall read as follows:
“(f) Effect of Termination of Employment or Board Member Relationship. (i)
Termination due to death, Disability, or Retirement. If the applicable original
grantee incurs a Separation from the Company or any of its Affiliates during the
Restriction Period due to such grantee’s death, Disability, or Retirement, then
unvested shares of Restricted Stock held by such Participant shall accelerate
with respect to the shares of unvested Restricted Stock that were initially
scheduled to vest within the two-year period following the Participant’s
Separation and the restrictions thereon shall lapse and the Award of such
Restricted Stock shall become immediately nonforfeitable (and all Restricted
Stock that would vest after such two (2) year period would be forfeited upon
such Separation with no further compensation due to the Participant, unless
otherwise determined by the Committee at or after grant). (ii) Other
Terminations. Unless otherwise determined by the Committee at or after grant and
subject to the applicable provisions of the Award Agreement, if the applicable
original grantee incurs a Separation from -2-



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
the Company or any of its Affiliates during the Restriction Period, for any
reason other than the grantee’s death, Disability, or Retirement during the
Restriction Period, regardless of whether the end of such association is
effected by the Company, any such Affiliate or such original grantee (whether
voluntarily or involuntarily, including because an entity with which such
original grantee has any such association ceases to be an Affiliate of the
Company), then all outstanding unvested shares of Restricted Stock granted to
such Participant, shall be forfeited or otherwise subject to return to or
repurchase by the Company if and to the extent so provided by, and subject to
and in accordance with, the terms of the applicable Award Agreement; provided,
however, that military or sick leave or other bona fide leave shall not be
deemed a termination of employment, if it does not exceed the longer of ninety
(90) days or the period during which the absent original grantee’s reemployment
rights, if any, are guaranteed by statute or by contract.” (6.) A new Section
7.2(i) shall be added to the Plan, which shall read in its entirety as follows:
“(i) Dividends. At the discretion of the Committee, Participants may be entitled
to receive payments equivalent to any dividends paid with respect to Common
Stock underlying grants of Restricted Stock but only if such Restricted Stock
actually vests. Unless the Committee shall provide otherwise, such amounts shall
be paid, if at all, without interest or other earnings.” (7.) Section 7.3(c) is
hereby amended and restated in its entirety, which shall read as follows: “(i)
Dividends. Participants shall not be entitled to receive any dividends declared
with respect to Common Stock referenced in grants of Restricted Stock Units
until the shares underlying such award is delivered to the Participant, if
ever.” (8.) Section 7.3(d) is hereby amended and restated in its entirety, which
shall read as follows: “(d) Effect of Termination of Employment or Board Member
Relationship. (i) Termination due to death, Disability, or Retirement. If the
applicable original grantee incurs a Separation from the Company or any of its
Affiliates during the Restriction Period due to such grantee’s death,
Disability, or Retirement, then all outstanding Restricted Stock Units that are
still subject to Risk of Forfeiture, shall continue to vest until the second
anniversary of such Separation (and all Restricted Stock Units that would vest
after such two (2) year period would be forfeited upon such Separation with no
further compensation due to the Participant, unless otherwise determined by the
Committee at or after grant); provided however that if such Restricted Stock
Units are unvested Performance Restricted Stock Units, then a pro-rata portion
(based on the number of completed days of the grantee’s affiliation with the
Company in the applicable performance period divided by the total number of days
in the applicable performance period) of such Performance Restricted Stock Units
will remain eligible to vest after the grantee’s Separation, to the extent
earned based on the actual performance of the Company through the end of the
applicable performance period. Any Restricted Stock Units or -3-



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
Performance Restricted Stock Units that vest pursuant to this Section 7.3(d)
will be settled on the date otherwise specified in the applicable Award
Agreement. (ii) Other Terminations. Unless otherwise determined by the Committee
at or after grant and subject to the applicable provisions of the Award
Agreement, if the applicable original grantee incurs a Separation for any reason
other than the grantee’s death, Disability, or Retirement during the Restriction
Period, then all unvested Restricted Stock Units and/or unvested Performance
Restricted Stock Units that are still subject to Risk of Forfeiture shall be
forfeited or otherwise subject to return to the Company in accordance with the
terms of the applicable Award Agreement; provided, however, that military or
sick leave or other bona fide leave shall not be deemed a termination of
employment, if it does not exceed the longer of ninety (90) days or the period
during which the absent original grantee’s reemployment rights, if any, are
guaranteed by statute or by contract.” (9.) Except as specifically provided in
and modified by this Amendment, the Plan and the Adoption Agreement are in all
other respects hereby ratified and confirmed and references to the Plan and the
Adoption Agreement shall be deemed to refer to the Plan and the Adoption
Agreement as modified by this Amendment. To record the adoption of this
Amendment #1, to the Amended and Restated Amicus Therapeutics, Inc. 2007 Equity
Incentive Plan, the Company has caused its authorized officer to affix its
corporate name this __ day of __________, 2018. AMICUS THERAPEUTICS, INC. By:
-4-



--------------------------------------------------------------------------------



 